Title: To James Madison from William Eaton, 10 September 1801
From: Eaton, William
To: Madison, James


					
						Sir.
						 On board the United States Ship President, road of Tunis Sep. 10 1801
					
					The ship having carried away her foretopmast put in 

here yesterday to refit.  By the operations of this squadron it 

is quite percievable that Govt. have very much mistaken the 

character of these Barbary States.  Offices of humanity are 

by them construed as the effects of cowardice, moderation is 

diffidence, and civility a duty to their character as a superior 

race of being.  The Dane appeared here last summer with a 

	squadron.  Sundry of his enemy fell in his way whom he 

permitted to pass in conformity to his orders.  In return he 

obtained of this court the epithet of An  old  midwife and 

conditions of sacrificing half a million of dollars for peace.  If 

the U. S. desire to evade similar conditions they must through 

more force, more energy and more decision into their 

	operations: temporizing with these people will not do.  I 

have the honor to remain Sir, with the most perfect respect 

your Obed. Serv
					
						William Eaton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
